Title: Thomas Jefferson to Virginia Delegates, 9 April 1781
From: Jefferson, Thomas
To: Virginia Delegates


Gentlemen
In Council April 9th. 1781
Since my letter of the 6th. I receive Information that two Parcels of Medicines marked CV (which we construed Commonwealth of Virginia) were consigned on private Account to Monsieur Coulaux la Vigne, and with other Parts of the Cargo of Le Comité were considered as ours; Be so good as to cause Delivery of them to be made to Monsr Coulaux la Vigne, he paying all reasonable Charges. I am &c.
T.J.
